Exhibit 10.1

 

Confidential Settlement Communication

Subject to Rule 408 of the Federal Rules of Evidence

 

o

Company’s Copy

o

Owens’ Copy

 

PLEASE READ THIS AGREEMENT CAREFULLY.

IT CONTAINS A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

To Gregory J. Owens:

 

This Agreement establishes the terms under which Manugistics Group, Inc. and its
subsidiaries (“Manugistics” or the “Company”) and you ended your employment in
the capacity of Chief Executive Officer effective as of the close of business on
July 21, 2004 (the “Separation Date”) and have agreed to end your employment
with the Company effective October 22, 2004 and of your release of Manugistics
and others described below from any claims you might have against any of them
related to your employment and other matters described in the release (the
“Release”).

 

Resignation

 

As of the Separation Date you resigned as Chief Executive Officer of Manugistics
Group, Inc. and of all its subsidiaries, but are remaining a member of the
Manugistics Group, Inc. Board of Directors (the “Board”).

 

 

 

Services

 

You agree to assist Manugistics in developing business strategies and leading
major market-facing opportunities as a full-time employee through October 22,
2004 (the “Transition Period”).  In performing these duties, you will report to
the Manugistics Chief Executive Officer (“CEO”), and, if requested by the CEO,
to the Board. The Company will pay you salary at the rate in effect the day
before the Separation Date and in accordance with its regular payroll procedures
for the Transition Period.  You agree that the CEO may require you to perform
these services during regular office hours at the headquarters offices of the
Company or, as you otherwise agree or as is within reasonable commuting distance
for you, at another office of the Company.  You agree that any expenses you
incur in providing these services are subject to a budget to be approved by the
CEO and are subject to the Company’s ordinary procedures for substantiation and
reimbursement.  At the end of the Transition Period, you are resigning as an
employee of Manugistics.

 

 

 

Payment

 

After the conclusion of the Transition Period and contingent upon the lapse of
the Revocation Period without your revoking the Release, the Company will pay to
you, or to your estate in the event of your death, (1) a lump sum payment of
$10,000.00 and (2) a total of 52 weeks’ salary in regular payroll intervals as

 

 

 

 

 

 

Initial here (Owens)

 

GJO

 

Initial here (Manugistics)

 

TTS

 

1

--------------------------------------------------------------------------------


 

 

 

though you had remained employed for that number of weeks (the “Severance
Period”), each reduced by any federal or state withholding taxes or other
required deductions normally deducted from your pay (and reduced for any stub
pay periods at the beginning or end of the payments). You agree that, in the
absence of this Agreement, your entitlement to this payment would be uncertain
and that your benefits under this Agreement are more than adequate consideration
for the Release.  The parties have agreed to these payments in connection with
your resignation to avoid any dispute regarding the terms and conditions of your
departure.  At the end of the Transition Period, you will also receive $0.00 as
accrued vacation pay, increased by any accruals between the Separation Date and
the end of the Transition Period and decreased by any amounts paid or taken as
vacation before such date of payment under this Agreement.

 

 

 

Equity Compensation

 

The Company agrees that your restricted stock and stock options granted under
the 1998 Stock Option Plan continue to vest and to become exercisable through
November 22, 2005 and, with respect to the restricted stock, through any longer
period in which you remain a member of the Board.  The Company agrees that your
stock options granted under your individual plans continue to vest and to become
exercisable through January 22, 2006.  Except as extended for Board service in
the first sentence of this paragraph, any unvested restricted stock and any
unvested or unexercised stock options granted under the 1998 Stock Option Plan
will lapse or be forfeited at the close of business on November 22, 2005 and any
unvested or unexercised stock options under an individual plan will lapse or be
forfeited at the close of business on January 22, 2006.  Notwithstanding the
foregoing, if during the final thirty days prior to forfeiture of an option
(each a “Thirty-Day Period”) the Company imposes a blackout period to which you
are subject (a “Blackout Period”), exercisability, but not vesting, of such
option shall be extended for that number of days following the cessation of the
Blackout Period which is equal to the number of days during the Thirty-Day
Period the Blackout Period was in effect.

 

Limitations on Other Benefits or Compensation

 

You understand and agree that you will receive no other wage, accrued vacation,
backpay, bonus, incentive or other compensation, severance, or other payments or
benefits from Manugistics or affiliates of Manugistics (other than those set
forth in this and the preceding paragraphs), or under Manugistics’ generally
available plans (other than any qualified retirement plans).  You will continue
to be eligible during the Transition Period and if permitted by the terms of the
applicable plans for all benefits you received as of the day before the
Separation Date.  During the Severance Period, you will be entitled to receive
the benefits listed on Exhibit A attached hereto in accordance with Company
policy for executives at your level as in effect from time to time, subject to
whatever generally applicable amendments (or terminations) of such programs the
Company makes during the Severance Period.  Following the Severance Period, all
benefits will cease except that you will remain eligible for continued health

 

 

 

Initial here (Owens)

 

GJO

 

Initial here (Manugistics)

 

TTS

 

2

--------------------------------------------------------------------------------


 

 

 

coverage under Section 4980B of the Internal Revenue Code of 1986 at your own
expense for the period, if any, required for such coverage.

 

 

 

Effect of Other Employment

 

You acknowledge and agree that if you become employed by another entity at any
point after the Separation Date, all payments and benefits under this Agreement
(other than as provided in Equity Compensation) will cease as of the effective
date of such employment, except that with the prior consent of the Board of
Directors, during the Severance Period you shall have the right to engage in
part-time employment that does not conflict with the business of the Company, as
determined by the Board in its reasonable discretion.  You agree that you will
have received adequate consideration for this Agreement even if you receive no
payments under the Payments section above because you had the opportunity to
receive such payments.

 

 

 

Release of Claims

 

You, for yourself and your heirs, executors, administrators, representatives,
and assigns, as a free and voluntary act, release and discharge Manugistics and
any related entities including parent, divisions, subsidiaries, or affiliates,
and their present, former, and future employees, officers, directors,
stockholders, counsel, and anyone acting or purporting to act on behalf of any
of them, from any and all debts, obligations, demands, claims, judgments or
causes of action of any kind whatsoever, whether now known or unknown, in tort,
in contract, by statute, or any other basis for compensatory, punitive or other
damages, expenses, reimbursements or costs of any kind relating to your
employment by Manugistics or any associated or affiliated company or the
cessation of such employment relationship and all circumstances related
thereto.  This release and discharge includes, but is not limited to, any and
all claims, demands, rights and/or causes of action, arising up to the date of
this Release, including those that might arise out of allegations relating to
any claimed breach of an alleged oral or written contract, or any purported
employment discrimination or civil rights violations, or any alleged acts of
slander, libel, or intentional infliction of emotional distress, and any claims
to have been treated unfairly or in a manner contrary to articles or by-laws as
a director or officer of any of the Manugistics entities.  Manugistics
specifically disclaims any liability to, or for wrongful acts against, you or
any other person on the part of itself, its shareholders, subsidiaries,
affiliates, and successors and the directors, officers, employees and agents of
each of them.

 

 

 

 

 

This Release includes but is not limited to a release of any rights or claims
you may have under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which prohibits age discrimination in employment; Title VII of the
Civil Rights Act of 1964, as amended, which prohibits discrimination in
employment based on race, color, national origin, religion or sex; the Equal Pay
Act, which prohibits paying men and women unequal pay for equal work; the
Americans with Disabilities Act of 1990, which prohibits discrimination against
disabled persons; the Vocational Rehabilitation Act of 1973, which prohibits

 

 

 

Initial here (Owens)

 

GJO

 

Initial here (Manugistics)

 

TTS

 

3

--------------------------------------------------------------------------------


 

 

 

discrimination against handicapped persons; the Civil Rights Act of 1991, the
Maryland Civil Rights Act, and any other federal, state, or local laws or
regulations prohibiting employment discrimination; and any claim for
reinstatement.  This also includes your release of any claims for wrongful
discharge, breach of contract (express or implied), breach of any covenant of
good faith and fair dealing (express or implied), any claims that Manugistics
has dealt with you unfairly or has denied you any rights under its policies and
procedures or any other claims arising under common or civil law and relating to
your employment or termination, and any claims under the Employee Retirement
Income Security Act of 1974, which regulates employee benefit plans and also
prohibits actions taken to discharge or discriminate against someone to prevent
his exercising any right under an employee benefit plan or to interfere with his
attainment of any such right.  It does not release claims under ADEA or on any
other basis that arise after the date you sign this Release.

 

 

 

Known and Unknown Claims.

 

To implement a full and complete release and discharge, you expressly
acknowledge that this Release is intended to include in its effect, without
limitation, all claims you do not know or suspect to exist in your favor at the
time of execution of this Release.  You agree that this Release contemplates the
extinguishment of any such claim or claims.

 

 

 

Period for Consideration

 

You acknowledge that, as ADEA requires, you are being given a period of 21 days
to review and consider the release of claims under ADEA contained in this
Release before signing and you have been informed that you may use as much or as
little of this period as you wish before signing.  As ADEA also requires, you
may revoke (that is, cancel) the release of ADEA claims in this Release before
the release becomes effective as to ADEA.  ADEA provides a seven day period for
such revocation, which Manugistics and you agree will start on the day you sign
this Release.  You would make this revocation by delivering a written notice of
revocation to Timothy T. Smith, Manugistics, 9715 Key West Avenue, Rockville, MD
20850.  For this revocation to be effective, Mr. Smith must receive this notice
no later than the close of business on seventh day following the day you sign
this Release.  If you revoke the release of claims under ADEA before that
deadline, this Release will not be effective or enforceable as to those claims;
however, Manugistics will then not make the final 25% of the Payments outlined
above.

 

 

 

Indemnification

 

Manugistics agrees that you are not releasing any claims you may have for
indemnification under state or other law or the charter, articles, or by-laws of
Manugistics and its affiliated companies, or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when you were a director or officer of Manugistics or any affiliated
company; provided, however, that (i) Manugistics’ execution of this Agreement is
not a concession or guaranty that you have any such rights to indemnification,
(ii) that this Agreement does not create any additional rights to
indemnification, and (iii)

 

 

 

Initial here (Owens)

 

GJO

 

Initial here (Manugistics)

 

TTS

 

4

--------------------------------------------------------------------------------


 

 

 

that Manugistics retains any defenses it may have to such indemnification or
coverage.

 

 

 

No Reliance

 

You acknowledge and agree that, in deciding to execute this Agreement and the
Release, (i) you have relied entirely upon your own judgment, (ii) you have been
advised to and have had the opportunity to consult with legal, financial, and
other personal advisors of your choosing as you consider appropriate in
assessing whether to execute this Agreement, and (iii) you have read and fully
understood all the terms of this Agreement.  Except as written into this
Agreement, neither you nor Manugistics is relying or has relied upon any
statements, representations, warranties, or other promises, express or implied,
oral or written, as to fact or as to law, made by the other party, or any other
person, including, without limitation, any attorney or agent of either party, or
upon any consideration of any form received or to be received by any party from
any other person, including, without limitation, any attorney or agent of a
party.

 

 

 

Settlement

 

The parties have reached this Agreement and Release to, among other things,
settle any claims or potential claims relating to your employment or the
termination of your employment that you have or may have against Manugistics and
any related entities including parent, subsidiaries, successors, or affiliates,
and their present, former and future employees, officers, trustees, partners,
shareholders, counsel, and anyone acting or purporting to act on behalf of any
of them.  Neither this Agreement nor any other document or written or oral
statement prepared or made in connection with this Agreement, nor any discussion
of the matters referred to in this Agreement nor any payment under this
Agreement, constitutes, or should be deemed to constitute, (A) an admission of
law or fact or an admission of any liability or wrongdoing by you or Manugistics
with respect to any claims, unasserted claims, or demands relating to or arising
out of or in connection with any matter whatsoever (and Manugistics specifically
denies any such liability or wrongdoing) or (B) evidence of any matter
whatsoever, except for the agreement expressly set forth in this Agreement.

 

 

 

Recruiting of or Employees

 

You agree that during the Transition Period and for one year thereafter, you
will not, directly or indirectly, (a) solicit the employment of or employ, for
yourself or for any other person or business, any Manugistics employee or any
person who was a Manugistics employee at any time during the one year period
preceding the end of the Transition Period, or (b) solicit or attempt to solicit
business from, provide services to (in competition with Manugistics), or secure
employment with any person or entity that was a customer of Manugistics during
your employment with Manugistics, or any person or business to whom Manugistics
had proposed future work within one year before the end of the Transition
Period.  As a further protection that Manugistics’ trade secrets and other
confidential information will not be disclosed to its competitors, you agree
that you will not accept employment, as either an employee or consultant, with
any competitor of Manugistics within twelve

 

 

 

Initial here (Owens)

 

GJO

 

Initial here (Manugistics)

 

TTS

 

5

--------------------------------------------------------------------------------


 

 

 

months following the end of the Transition.  Nothing in this paragraph is to be
interpreted as restraining your freedom to provide services to such customer,
business, or person as a bona fide employee so long as Manugistics agrees in
writing that such employment does not utilize knowledge or information you
acquired during your tenure with Manugistics.  If this provision were found to
be unenforceable, the court so deciding may reduce the time periods provided for
in this paragraph to allow this provision to be enforced.

 

 

 

No Disparaging Comments

 

Except as the law may require, you agree that you will not in any way, directly
or indirectly, to any employee of Manugistics or to any other person (including
but not limited to any communications with the press or other media), make any
statement that could reasonably be interpreted to criticize or disparage the
performance, competency, or ability of Manugistics or its affiliates as a
provider of software or other products and services, or the officers, directors,
employees, or agents of any of them at any time after the execution of this
Agreement, nor will you do or say anything that likely would have the effect of
disrupting or impairing Manugistics’ normal, ongoing business operations or
harming Manugistics’ reputation with its associates, employees, clients,
investors, suppliers, dealers, acquisition prospects, or the public.  Except as
the law may require, Manugistics agrees that it will not make any authorized
statement to any of its employees or to any other person (including but not
limited to any communications with the press or other media) that could
reasonably be interpreted to criticize or disparage your performance,
competency, or ability at any time after the execution of this Agreement, and
will take reasonable steps to discourage its directors, officers, and employees
from making statements inconsistent with that undertaking.  It will not be a
violation of this paragraph for either party to make truthful statements, under
oath, as required by law or formal legal process or in compliance with the
securities laws.  This paragraph does not prohibit Manugistics or you from
communicating any alleged misconduct to appropriate management personnel at
Manugistics, to the audit committee of the Board, or to an appropriate
governmental entity, or from cooperating with any of the foregoing in any
investigation.  By entering into this agreement, you agree to make yourself
available as reasonably requested by Manugistics or the Board’s audit committee
in connection with any such investigation.

 

 

 

Client Contacts

 

Through the 12 month anniversary of the Separation Date, you agree that, if you
are contacted by any current, former, or prospective clients of Manugistics with
respect to its current or prospective business, you will refer the contacting
person or entity to the CEO for reply or further communications, except as and
to the extent that the CEO asks you to respond.

 

 

 

Return of Property

 

On or before the end of the Transition Period, you agree to deliver to
Manugistics any office equipment (including computers), keys, and other access
devices, and any Confidential Information or other materials (written or
otherwise) not available to the public or made available to the public in a
manner

 

 

 

Initial here (Owens)

 

GJO

 

Initial here (Manugistics)

 

TTS

 

6

--------------------------------------------------------------------------------


 

 

 

you know or reasonably should recognize Manugistics did not authorize, and any
copies, excerpts, summaries, compilations, records, or documents you made or
that came into your possession during your employment. During the Transition
Period, at the request of Manugistics you agree to deliver any such items or
Confidential Information to Manugistics.  You agree that you will not retain
copies, excerpts, summaries, or compilations of the foregoing information and
materials.  You will return any and all files (whether hard copies or in
electronic form).  You agree not to remove or retain any files, databases, or
other records.  Notwithstanding the foregoing, so long as you remain Chairman of
the Board of Manugistics, Manugistics shall continue to provide you with (1) an
office and (2) the computer used by you at the Separation Date.

 

 

 

Entire Agreement

 

This Agreement is the entire agreement between (i) you and (ii) Manugistics and
the other parties released by this Agreement, with respect to your employment,
other than the Code of Conduct, Conditions of Employment, and the documents
underlying your option and restricted stock grants (as amended hereby).  You
hereby affirm your continuing obligations under the Code of Conduct and
Conditions of Employment.  Any other prior agreements, oral or written, between
you and Manugistics and its affiliated companies are hereby terminated as of the
Separation Date and shall have no further force or effect, other than the
agreements listed in the preceding sentence.

 

 

 

Binding Effect

 

This Agreement binds any and all successors and assigns of Manugistics and your
heirs and beneficiaries.

 

 

 

Withholding

 

All payments under this Agreement will be reduced by any federal or state
withholding taxes or other required deductions.

 

 

 

Arbitration

 

Manugistics and you agree that the Arbitration provisions of the Conditions of
Employment remain in place and will also govern any dispute regarding this
Agreement.

 

 

 

Governing Law

 

The laws of the State of Maryland (other than its conflict of laws provisions)
govern this Agreement.

 

 

 

Effectiveness

 

This Agreement does not become effective until it has been executed and
delivered by both Manugistics and you.

 

THIS IS A RELEASE — READ CAREFULLY BEFORE SIGNING.

YOU SHOULD CONSULT WITH AN ATTORNEY.

 

You acknowledge that you have read this Agreement, understand it, and are
voluntarily entering into it.

 

 

 

Initial here (Owens)

 

GJO

 

Initial here (Manugistics)

 

TTS

 

7

--------------------------------------------------------------------------------


 

 

 

Manugistics Group, Inc.

 

 

 

 

 

 

August 20, 2004

By:

/s/ Timothy T. Smith

 

Date Signed

 

 

 

Name:

Timothy T. Smith

 

 

 

 

Title:

SVP, General Counsel

 

 

 

 

 

 

Witness:

 

 

 

 

 

 

Signed:

/s/ Susan E. Pendery

 

 

 

 

Date Signed: August 20, 2004

 

 

 

Name: Susan E. Pendery

 

 

 

 

 

 

 

 

Accepted and agreed to:

 

 

 

 

 

August 20, 2004

 

/s/ Gregory J. Owens

 

Date Signed

 

Gregory J. Owens

 

 

 

 

 

 

Witness:

 

 

 

 

 

 

Signed:

/s/ Susan E. Pendery

 

 

 

 

Date Signed: August 20, 2004

 

 

 

Name: Susan E. Pendery

 

 

 

 

 

Initial here (Owens)

 

GJO

 

Initial here (Manugistics)

 

TTS

 

8

--------------------------------------------------------------------------------